                                    Case 1:18-mc-00320-KPF Document 32 Filed 11/02/20 Page 1 of 2




                                        November 2, 2020
1156 15th St. NW, Suite 1020
Washington, D.C. 20005
(202) 795-9300
www.rcfp.org
                                        The Honorable Katherine Polk Failla
Bruce D. Brown                          United States District Judge
Executive Director
bbrown@rcfp.org                         U.S. District Court, Southern District of New York
(202) 795-9301
                                        40 Foley Square
STEERING COMMITTEE CHAIRMAN             New York, NY 10007
STEPHEN J. ADLER, Reuters
STEERING COMMITTEE MEMBERS
J. SCOTT APPLEWHITE
The Associated Press
                                        VIA ECF
WOLF BLITZER
CNN
DAVID BOARDMAN                          Re:   In re Application of the Reporters Committee for Freedom of the Press
Temple University
THEODORE J. BOUTROUS, JR.
                                              to Unseal Certain Search Warrant Applications and Related Judicial
Gibson, Dunn & Crutcher LLP
MASSIMO CALABRESI
                                              Documents, 18-MC-320 (KPF)
Time Magazine
MANNY GARCIA
ProPublica                              Dear Judge Failla,
EMILIO GARCIA-RUIZ
San Francisco Chronicle
JOSH GERSTEIN
POLITICO
                                                Petitioner Reporters Committee for Freedom of the Press (“Reporters
ALEX GIBNEY                             Committee”) and the U.S. Attorney’s Office for the Southern District of New
Jigsaw Productions
SUSAN GOLDBERG                          York (“USAO”) write in response to the Court’s orders dated January 10,
National Geographic
JAMES GRIMALDI
                                        2019, June 18, 2019, August 6, 2019, January 30, 2020, April 1, 2020, May
The Wall Street Journal                 29, 2020, and August 3, 2020 (Docket Nos. 19, 21, 23, 25, 27, 29, 31),
LAURA HANDMAN
Davis Wright Tremaine                   directing the submission of a joint status letter regarding the above-captioned
DIEGO IBARGÜEN
Hearst                                  case.
KAREN KAISER
The Associated Press
DAVID LAUTER                                    In the last status update to the Court, the Reporters Committee and the
The Los Angeles Times
MARGARET LOW                            USAO informed the Court that the Clerk’s Office anticipated starting internal
WBUR
JANE MAYER
                                        testing of electronic filing capacity for sealed applications in magistrate judge
The New Yorker                          (“MJ”) matters this fall, with the goal of having it completed by the end of
COLLEEN MCCAIN NELSON
The McClatchy Company                   2020.
MAGGIE MULVIHILL
Boston University
JAMES NEFF
The Philadelphia Inquirer
                                                 Since our last update, the Clerk’s Office set up a test database for ECF
NORMAN PEARLSTINE                       filing of sealed materials, consistent with the proposal previously discussed in
The Los Angeles Times
THOMAS C. RUBIN                         updates to the Court. The Clerk’s Office will hold a training for certain
Stanford Law School
CHARLIE SAVAGE
                                        USAO staff on November 4, 2020, to familiarize the USAO with the test
The New York Times
JENNIFER SONDAG
                                        database, and to allow USAO staff to initiate test filings in order to assist the
Bloomberg News                          Clerk’s Office in identifying any potential inadvertent disclosures or other
NABIHA SYED
The Markup                              glitches. The Clerk’s Office and the USAO intend to confer bi-weekly during
ADAM SYMSON
The E.W. Scripps Company
                                        the test phase, which the Clerk’s Office anticipates will last at least until the
PIERRE THOMAS
ABC News
                                        end of the calendar year.
SAUNDRA TORRY
Freelance
VICKIE WALTON-JAMES
                                                The USAO intends to keep the Reporters Committee apprised of any
NPR
JUDY WOODRUFF
                                        updates in the interim, and the parties expect to be able to provide a further
PBS/The NewsHour                        status update to the Court by February 2, 2021.
HONORARY LEADERSHIP COUNCIL
CHIP BOK
Creators Syndicate
DAHLIA LITHWICK
                                                Accordingly, the Reporters Committee respectfully requests that the
Slate                                   stay in this case be extended to and including February 2, 2021. The
TONY MAURO
American Lawyer Media, ret
ANDREA MITCHELL
NBC News
CAROL ROSENBERG
The New York Times
PAUL STEIGER
ProPublica

Affiliations appear only
  for purposes of identification.
Case 1:18-mc-00320-KPF Document 32 Filed 11/02/20 Page 2 of 2




 Reporters Committee and the USAO will provide a further status update to the
 Court no later than February 2, 2021.

                                            Respectfully submitted,

                                            /s/ Katie Townsend
                                            Katie Townsend
                                            Counsel for the Reporters Committee

                                            AUDREY STRAUSS
                                            Acting United States Attorney

                                     by:    /s/ Janis Echenberg
                                            Janis Echenberg / Anna Skotko
                                            Assistant United States Attorneys
                                            (212) 637-2597 / 1591
